Case: 15-50333          Document: 00513751197      Page: 1    Date Filed: 11/08/2016




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                        No. 15-50333
                                                                                FILED
                                                                         November 8, 2016
                                                                           Lyle W. Cayce
PABLO CARDENAS SANCHEZ,                                                         Clerk

                                                   Plaintiff-Appellant

v.

KARNES COUNTY CORRECTIONAL CENTER; UNKNOWN NAMED
WARDEN OF KARNES CORRECTIONAL; TWO UNKNOWN NAMED
OFFICIALS OF KARNES CORRECTIONAL,

                                                   Defendants-Appellees


                       Appeal from the United States District Court
                            for the Western District of Texas
                                 USDC No. 5:15-CV-130


Before JOLLY, DAVIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
          Pablo Cardenas Sanchez, federal prisoner # 11753-179, moves for leave
to proceed in forma pauperis (IFP) on appeal from the dismissal of his Bivens 1
complaint. Cardenas Sanchez alleged that his civil rights were violated when
he became ill after a transfer to the Karnes County Correctional Center during



         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
          *

be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

          1   Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
(1971).
    Case: 15-50333     Document: 00513751197     Page: 2   Date Filed: 11/08/2016


                                  No. 15-50333

which the transfer officers refused to turn on the vehicle’s air conditioning.
The district court concluded that Cardenas Sanchez failed to state a
nonfrivolous claim and certified that an appeal would not be in good faith.
      By moving to proceed IFP on appeal, Cardenas Sanchez challenges the
district court’s certification that the appeal is not taken in good faith. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). However, he does not
challenge the district court’s reasons for dismissing his complaint or denying
him leave to proceed IFP on appeal.         Pro se briefs are afforded liberal
construction. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993). Nevertheless,
when an appellant fails to identify any error in the district court’s analysis, it
is the same as if the appellant had not appealed that issue. Brinkmann v.
Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because
Cardenas Sanchez has failed to challenge any legal aspect of the district court’s
disposition of his complaint or the certification that his appeal is not taken in
good faith, he has abandoned the critical issues of his appeal. Id. Thus, the
appeal lacks arguable merit and is frivolous. See Howard v. King, 707 F.2d
215, 220 (5th Cir. 1983).
      Accordingly, Cardenas Sanchez’s motion for leave to proceed IFP on
appeal is DENIED, and his appeal is DISMISSED as frivolous. See Baugh,
117 F.3d at 202 n.24; 5TH CIR. R. 42.2. Our dismissal of this appeal as frivolous
and the district court’s dismissal of the complaint count as two strikes under
28 U.S.C. § 1915(g). Cardenas Sanchez is warned that if he accumulates three
strikes under § 1915(g), he will not be able to proceed IFP in any civil action or
appeal filed while he is incarcerated or detained in any facility unless he is
under imminent danger of serious physical injury. See id.
      MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.



                                        2